DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.


Disposition of Claims
Claims 1-20 are pending in the instant application.  Claims 1, 13, and 17 have been amended.  No claims have been cancelled.  No claims have been added. The rejection of the pending claims is hereby made non-final.





Response to Remarks
103
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103(a)as being unpatentable over Das et al (US 2019/0272491) in view of Joshi et al (US 2012/0317059).


Regarding claim 1, the prior art discloses a method for determining storage accommodation of items prior to acquiring the items, the method comprising: one or more processors (see at least paragraph [0071]) determining available storage capacity based on dimensions of total space for storage, dimensions of occupied space for storage, and attributes of available space for storage (see at least paragraph [0031] “the inventory placement module 202 in generating inventory placement recommendations as described in greater detail below. Other attributes may include category size, item size, item weight, item dimensions, and the like”); the one or more processors determining an item selected by a user for acquisition (see at least paragraph [0022]); the one or more processors retrieving a profile of the item that includes storage requirements (see at least paragraph [0029] “mapping of an item identifier”), wherein the storage requirements include required storage space and storage space attributes (see at least paragraph [0067]“special attributes of certain containers”); the one or more processors determining options of available space for storage based on the item selected, the storage requirements of the item selected (see at least paragraph [0031] “other category-specific container requirements (e.g., different item categories within the dairy department may be placed together, etc.), or other user-defined constraints”)and the available storage capacity (see at least paragraph [0028] “It should be understood that container attributes other than the exemplary ones discussed herein may be used without departing from the description herein. The attributes of containers in a store may be used as constraints during the generation of inventory layouts by the inventory layout generator 232 as described herein”); the one or more processors generating a notification recommending an option of the storage options based on the storage attribute requirements of the item selected for acquisition (see at least paragraph [0031 “Such item constraints may be used by the inventory placement module 202 in generating inventory placement recommendations”), available storage space, and the attributes of the available storage space (see at least paragraph [0028] ); and the one or more processors sending the notification to a computing device of the user prior to the acquisition and subsequent storage of the item (see at least paragraph [0064] “The user interface may be a screen that displays at least one recommended inventory layout of the inventory placement recommendation. The display of the inventory layout may be as text, as a map, as a chart, or other representation. Outputting the recommendation to the user interface may further include displaying one or more recommendation factors as described herein”). 
Das et al does not appear to explicitly disclose wherein the aforementioned method is performed prior to the acquisition of the item,  including requirements to avoid proximity to the other acquired items. However, the examiner submits that Joshi et al discloses a system and method for space and resource optimization, wherein the aforementioned method is performed prior to the acquisition of the item (see at least paragraphs [000030-0031] to Joshi et al “Avatars are a specific representation of a product on a shelf. By recognizing and identifying various ways retailer can decide to arrange products on a shelf (e.g., sometimes as a group of products, sometimes rotated, sometimes stacked on top of one another or side-by-side), various manifestations of products as avatars in a retail world can be realized. Various computing techniques can be used to create optimal fitting of such products with their avatars on a shelf and a fixture…By facing a number of physical products placed side-by-side and exposing the face of each product on a shelf to a consumer for selection, variations in how many products, of which types and whether the products should be kept side-by-side, in what quantity”).
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the disclosure of Das et al and the system and method as taught by Joshi et al, in order to determine whether a storage location or moving vehicle can accommodate specific inventory before arrival,  could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

	


Regarding claim 2, the prior art discloses the method of claim 1, further comprising: in response to determining that the available storage space and the attributes of the available storage space cannot accommodate the storage requirements of the item, the one or more processors determining whether a down-size change to the selection of the item is accommodated by the available storage space and the attributes of the available storage space; and in response to determining that the available storage space and attributes of the available storage space accommodate a down-size change to the selection of the item, one or more processors including the down-size recommendation in the notification (see at least paragraph [0046] “Such item category relationship 222 limitations may be treated by the inventory placement generator 232 as another constraint, reducing the number of total inventory layouts 224 generated in favor of ensuring that related categories are relatively close together in each inventory layout 224”). Regarding claim 3, the prior art discloses the method of claim 1, further comprising: in response to determining that the available storage space and storage attributes exceed the storage requirements of the item to be stored, the one or more processors recommending an up-size change to the selection of the item in the notification (see at least paragraph [0031]). Regarding claim 4, the prior art discloses the method of claim 1, further comprising: in response to determining that the available storage options fail to meet the storage requirements of the item, the one or more processors identifying one or more alternative items that do meet the storage requirements; and the one or more processors recommending a selection of the one or more alternative items as alternatives for acquisition in the notification (see at least paragraph [0069]). Regarding claim 5, the prior art discloses the method of claim 1, wherein determining an item selected by the user for acquisition includes analyzing a product in an order cart of an online supplier selected for purchase by the user (see at least paragraph [0034]). Regarding claim 6, the prior art discloses the method of claim 1, further comprising: the one or more processors determining an optimal position and orientation within the available space for storage for the item selected for acquisition. wherein determining the item selected for acquisition by the user includes analyzing a list received by the one or more processors (see at least paragraph [0032]). Regarding claim 7, the prior art discloses the method of claim 1, wherein an attribute of a space for storage accommodates a requirement of storage for a particular item intended for acquisition (see at least paragraph [0058]). Regarding claim 8, the prior art discloses the method of claim 1, further comprising: the one or more processors receiving a priority preference of storage options from user input, wherein the user priorities are selected from the group consisting of: optimization of storage space, cost savings on purchases, ease of access of stored items, and priority of an item; and the one or more processors modifying the notification recommending an option of the storage options based on the priority preference received from the user input (see at least paragraphs [0087-0089]). Regarding claim 9, the prior art discloses the method of claim 1, further comprising: the one or more processors determining a frequency of acquisition of an item, based on a history of acquisition; and the one or more processors determining a priority of items for acquisition, based on the frequency of acquisition of the item (see at least paragraph [0089]). Regarding claim 10, the prior art discloses the method of claim 1, wherein the storage space capacity includes a space for storage for within a transportation vehicle (see at least paragraph  [0098] to Joshi et al “techniques for cargo container space optimization can be solved using the disclosed methods”). Regarding claim 11, the prior art discloses the method of claim 1, wherein the dimensions of total space for storage and the dimensions of occupied space for storage, are determined by applying one or more sensors to the respective space for storage  (see at least paragraphs [0018 and 0019]). Regarding claim 12, the prior art discloses the method of claim 11, wherein the one or more sensors are cameras, configured to detect the dimensions of total space for storage and the dimensions of occupied space for storage (see at least paragraph [0019] “sensors (e.g., radio frequency identification (RFID) sensors used to detect nearby items and/or nearby containers, sensors used to detect a user's location in the store, etc.), distance-measuring devices (e.g., an electronic distance-measuring device used to detect distances between shelves and other containers, etc.), motion-sensing devices (e.g., a pedometer used to detect distance in steps between locations in a store, etc.), or the like”). Claims 13-20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	
	Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A. Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687